Name: 2011/7/EU: Commission Decision of 7Ã January 2011 amending Annex XI to Council Directive 2003/85/EC as regards the list of laboratories authorised to handle live foot-and-mouth disease virus (notified under document C(2010) 9592) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2011-01-08

 8.1.2011 EN Official Journal of the European Union L 5/27 COMMISSION DECISION of 7 January 2011 amending Annex XI to Council Directive 2003/85/EC as regards the list of laboratories authorised to handle live foot-and-mouth disease virus (notified under document C(2010) 9592) (Text with EEA relevance) (2011/7/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 67(2) thereof, Whereas: (1) Directive 2003/85/EC sets out minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease and certain preventive measures aimed at increasing the awareness and preparedness of the competent authorities and the farming community concerning that disease. (2) Those preventive measures include an obligation on Member States to ensure that the handling of foot-and-mouth disease virus for research and diagnosis is carried out only in the authorised national laboratories listed in Part A of Annex XI to Directive 2003/85/EC. (3) France has officially informed the Commission that the name of its national laboratory listed in Part A of Annex XI to Directive 2003/85/EC situated in France has changed. (4) For legal certainty, it is important to keep the list of laboratories set out in Part A of that Annex updated. Therefore, it is necessary to replace the entry for France in the list of laboratories set out in Part A of Annex XI to Directive 2003/85/EC. (5) Annex XI to Directive 2003/85/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part A of Annex XI to Directive 2003/85/EC, the entry for France is replaced by the following: FR France Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Laboratoire de santÃ © animale de Maisons-Alfort France Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 January 2011. For the Commission John DALLI Member of the Commission (1) OJ L 306, 22.11.2003, p. 1.